Citation Nr: 9917618	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-18 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey



THE ISSUE

Entitlement to an increased evaluation for the service-
connected seizure disorder, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973; 
he also had eight months and three days of active service 
prior to May 1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1990 rating decision of the 
RO.  

This matter was remanded by the Board for additional 
development of the record in August 1994 and December 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is on medication for the control of his 
seizures, but he has not experienced a seizure since his 
discharge from service.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected seizure disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 4.7, 4.121, 4.122, 4.124a, 
including Diagnostic Codes 8910, 8911 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter 
referred to as "the Court") has held that, when a veteran 
claims a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's seizure disorder.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Factual background

In this case, the last documented seizure occurred in 
September 1972, prior to the veteran's discharge from 
service.  The seizures have been controlled by medication 
ever since.  The veteran testified that his service-connected 
seizure disorder interferes with his ability to maintain 
employment.  It is noteworthy that a social and industrial 
survey completed in August 1998 indicated that he had had no 
significant interruptions in his employment history dating 
back to 1975.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran's service-connected seizure disorder is currently 
rated as 10 percent disabling under the general rating 
formula for major and minor epileptic seizures contained in 
38 C.F.R. § 4.124a including Diagnostic Codes 8910, 8911.  
Pursuant to this formula, ratings are assigned predominantly 
according to the frequency of any major or minor seizures.  
The notes in 38 C.F.R. § 4.124a, which follow Diagnostic Code 
8914, provide specific guidelines for determining the impact 
of a seizure disorder on the employability of a claimant.  In 
pertinent part, where a case is encountered with a definite 
history of unemployment, full and complete development should 
be undertaken to ascertain whether the disorder is the 
determining factor in the inability to obtain employment.  

A 10 percent rating is warranted for a seizure disorder when 
there is merely a confirmed diagnosis of epilepsy with a 
history of seizures or when continuous medication is shown 
necessary for the control of epilepsy.  A 20 percent rating 
is warranted when at least one major seizure has occurred 
within the last two years or when at least two minor seizures 
have occurred within the last six months.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911.  

The Board finds that the evidence of record does not 
establish a level of disability relative to the veteran's 
seizure disorder sufficient to warrant an evaluation in 
excess of 10 percent.  As noted above, for the next higher 
rating, there must be a showing that the veteran has had at 
least one major seizure in the last two years, or at least 
two minor seizures in the last six months.  In this case, the 
last documented seizure occurred in September 1972 prior to 
the veteran's discharge from service.  Regarding his 
testimony that the seizure disorder interferes with his 
ability to maintain employment, it is noteworthy that a 
social and industrial survey completed in August 1998 
indicated that there had been no significant interruptions in 
his employment history dating back to 1975.  Indeed, the 
record shows that the veteran's seizure disorder has not 
precluded him from obtaining and maintaining meaningful 
employment.  Consequently, the Board finds that the 
disability picture presented by the veteran's service-
connected seizure disorder does not meet the criteria for a 
rating in excess of 10 percent.  


ORDER

An increased rating for the service-connected seizure 
disorder is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

